Name: Council Regulation (EEC) No 2793/81 of 17 September 1981 amending Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons and their families moving within the Community and Regulation (EEC) No 574/72 fixing the procedure for implementing Regulation (EEC) No 1408/71
 Type: Regulation
 Subject Matter: social protection;  labour market;  demography and population
 Date Published: nan

 29 . 9 . 81 Official Journal of the European Communities No L 275/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2793/81 of 17 September 1981 amending Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons and their families moving within the Community and Regulation (EEC) No 574/72 fixing the procedure for implementing Regula ­ tion (EEC) No 1408/71 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 51 thereof, Having regard to Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons and their fami ­ lies moving within the Community ('), as last amended by Regulation (EEC) No 196/81 (2), and in particular Article 97 thereof, Having regard to Council Regulation (EEC) No 574/72 of 21 March 1972 fixing the procedure for implemen ­ ting Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons and their families moving within the Community (3), as last amended by Regulation (EEC) No 1981 /81 (4), Having regard to the proposal from the Commis ­ sion (*), drawn up after consulting the Administrative Commission on Social Security for Migrant Workers, Having regard to the opinion of the European Parliament (6), Having regard to the opinion of the Economic and Social Committee f7), Whereas the experience gained from implementing Regulations (EEC) No 1408/71 and (EEC) No 574/72 has revealed the need to make some improvements to those Regulations ; whereas, consequently, the discre ­ tionary power of an institution of a Member State should be extended in granting or refusing authoriza ­ tion to a worker going to another Member State to receive appropriate medical treatment ; Whereas it is appropriate to clarify the rules for gran ­ ting invalidity benefits to unemployed workers who, during their last employment, resided in the territory of a Member State other than the State responsible ; Whereas an institution of the place of stay or resi ­ dence in one Member State which has provided bene ­ fits in kind in respect of an injury occurring within that State on behalf of a competent institution in another Member State should have a right to subroga ­ tion or direct action, provided for under its own legis ­ lation, against the third party liable for that injury notwithstanding the existence of a waiver agreement on reimbursement between the two Member States ; Whereas concordance no longer exists in the condi ­ tions relating to the state of invalidity between Italian and Belgian legislation on the one hand, and between Italian and Luxembourg legislation on the other ; Whereas changes in Belgian legislation have made it necessary to amend Annex V to Regulation (EEC) No 1408/71 so as to facilitate the award of family allowances by that country ; Whereas the extension of the scope in relation to persons of the supplementary pension scheme for employed persons in Denmark makes it possible to adopt the latter as a reference scheme in order to iden ­ tify those persons entitled to benefits under this Regu ­ lation who are subject to schemes applicable to all persons who are resident in that Member State ; Whereas the detailed rules for calculating the Danish theoretical amount and the pro rata pension amount should be specified so as to take into account the fact that the Danish pension may be calculated on the basis of periods other than those taken into account by the other Member States ; Whereas it is necessary to make provision in the said Annex V enabling German institutions to take account of periods completed in other Member States during which entitlement to sickness benefit in kind existed, so as to ensure that pensioners are insured against sickness within the Federal Republic of Germany ; (') OJ No L 149, 5. 7. 1971 , p. 2. O OJ No L 24, 28. 1 . 1981 , p. 3 . (J) OJ No L 74, 27 . 3 . 1972, p . 1 . (4) OJ No L 193, 16 . 7 . 1981 , p . 16 . Is) OJ No C 303, 20 . 11 . 1980, p . 7. (&lt;) OJ No C 144, 15 . 6. 1981 , p. 112. f) OJ No C 138 , 9 . 6. 1981 , p . 45 . No L 275/2 Official Journal of the European Communities 29. 9. 81 whereas it is necessary to simplify the procedure for receipt of substantial benefits in kind where the worker is resident in a Member State other than the competent State ; Whereas it is necessary to introduce a series of amend ­ ments which result from Regulation (EEC) No 1517/79 ('); Whereas the opportunity should be taken also to correct certain cross-references in Regulations (EEC) No 1408/71 and (EEC) No 574/72 ; Whereas it is necessary to make a certain number of amendments to the Annexes to Regulation (EEC) No 574/72 and in particular following structural changes in sickness insurance resulting from the introduction of a national health service in Italy, Whereas frontier workers residing in certain French departments should be entitled to benefits in kind provided for by the local Alsace-Lorraine scheme ; Whereas the rules concerning the calculation of the amount of contribution payable by persons subject to voluntary insurance to Netherlands sickness insurance who do not reside in the Netherlands should be amended ; Whereas account should be taken of amendments made to Netherlands legislation concerning the acqui ­ sition of the right to family benefits in order to facili ­ tate the granting of such benefits ; Whereas the said Annex V should reflect those changes which have occurred in United Kingdom legislation concerning the abolition of the conditions which needed to be satisfied with regard to nationality and place of birth ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1408/71 is hereby amended as follows : 1 . The second subparagraph of Article 22 (2) shall be replaced by the following : The authorization required under paragraph 1 (c) may not be refused where the treat ­ ment in question is among the benefits provided for by the legislation of the Member State on whose territory the person concerned resides and where he cannot be given such treatment within the time normally necessary for obtaining the treatment in ques ­ tion in the Member State of residence, taking account of his current state of health and the probable course of the disease.' 2. The following paragraph shall be added to Article 39 : ' 5 . A wholly unemployed worker to whom the provisions of the first sentence of Article 71 ( 1 ) (a) (ii) or (b) (ii) apply shall receive the invalidity benefits provided by the competent institution of the Member State on whose territory he resides, and in accor ­ dance with the legislation which it administers, as though he had been subject to that legislation during his last employment, account being taken, where appropriate, of the provisions of Article 38 and/or Article 25 (2), The institution of the country of resi ­ dence shall be responsible for paying these benefits.' 3 . The following paragraph shall be added to Article 93 : '3 . Where, in accordance with the provisions of Article 36 (3) and/or Article 63 (3), two or more Member States or the competent authorities of those States have concluded an agreement to waive reimbursement between institutions under their juris ­ diction, any rights arising against a liable third party shall be governed by the following rules : (a) where the institution of the Member State of stay or residence awards benefits to a person in respect of an injury which was sustained within its territory, that institu ­ tion, in accordance with the legislation which it administers, shall exercise the right to subrogation or direct action against the third party liable to provide compensa ­ tion for the injury ; (b) for the purpose of implementing (a) : (i) the person receiving benefits shall be deemed to be insured with the institution of the place of stay or residence, and (ii) that institution shall be deemed to be the debtor institution ; (') OJ No L 185, 21 . 7 . 1979, p. 1 . 29. 9. 81 Official Journal of the European Communities No L 275/3 (c) the provisions of paragraphs 1 and 2 shall remain applicable in respect of any bene ­ fits not covered by the waiver agreement referred to in this paragraph .' 4. In Annex III , point F shall be replaced by the following : 'F. IRELAND Part II, Chapter 10 of the Social Welfare (Consolidation) Act, 1981 . 5. In Annex IV : (a) in the title, the expression '(Article 40 (3) of the Regulation) shall be replaced by '(Article 40 (4) of the Regulation)' ; (b) in the table for 'BELGIUM', under the heading 'ITALY' in the third column of point 1 , the term 'Concordance' shall be replaced by 'No concordance'; (c) in the table for 'ITALY :  under the heading 'BELGIUM , in the third and fourth columns of point 1 , the term 'Concordance' shall be replaced by 'No concordance',  the heading 'LUXEMBOURG' shall be deleted ; (d) in the table for 'LUXEMBOURG', the heading 'ITALY' shall be deleted. 6. In Annex V : (a) the following point shall be added to Section A : '5 . Pursuant to Articles 72 and 79 ( 1 ) (a) of the Regulation, account shall be taken of periods of employment and/or periods of insurance completed under the legislation of another Member State where entitlement to benefit under Belgian legislation is subject to the condition that, for a specified previous period, the qualifying conditions for family benefits in the framework of the scheme for employed persons have been met.' ; (b) Section B shall be amended as follows :  point 1 shall be replaced by the following : ' 1 . Any person who, from the fact of pursuing an activity as an employed person, is subject : (a) to the legislation on accidents at work and occupational diseases for the period prior to 1 September 1977 ; or (b) to the legislation on supplementary pensions for employed persons (arbejdsmarkedets tillaegspension, ATP) for a period commencing on or after 1 September 1977, shall be considered as a worker within the meaning of Article 1 (a) (ii) of the Regulation.' ;  points 4 and 5 shall be replaced by the following : '4 . Workers, applicants for pensions and pensioners, and members of their families referred to in Articles 19, 22 ( 1 ) and (3), 25 ( 1 ) and (3), 26 ( 1 ), 28a, 29 and 31 of the Regulation, resident or staying in Denmark, shall be entitled to benefits in kind on the same terms as those laid down by Danish legislation for persons who, under the law on the public health service, (lov om offentlig sygesikring) belong to class 1 . 5. The provisions of Article 1 ( 1 ) No 2 of the Law on national old-age pensions, Article 1 ( 1 ) No 2 of the Law on national invalidity pensions and Article 2 ( 1 ) No 2 of the Law on national widows' pensions, are not appli ­ cable in respect of workers or their survivors whose residence is in the terri ­ tory of a Member State other than Denmark.' ; No L 275/4 Official Journal of the European Communities 29 . 9. 81  the following point shall be added : ' 12. Where, by virtue of Danish legislation, the Danish pension is calculated on the basis of periods of residence completed by a person other than the person who completed those periods of residence which are taken into account by one or more other Member States pursuant to the provisions of Title III, Chapter 3 of the Regulation, the Danish theoretical amount and pro rata pension amount, calculated in accordance with Article 46 (2) of the Regulation, shall be based upon the periods of residence and insurance completed by the latter person.' ; (c) in Section C :  in point 5, the words 'including retired persons shall be replaced by 'excluding retired persons',  the following point shall be added : ' 11 . For the purposes of applying German legislation on compulsory insurance of pensioners in respect of sickness insurance provided for in Article 1 65 ( 1 ) (3) (a) of the German Law on social insurance (Reichsversicherungsord ­ nung, RVO), periods of insurance or residence completed under the legisla ­ tion of any other Member State and during which the person concerned was entitled to benefits in kind in the event of sickness, shall be taken into account, to the extent necessary, as periods of insurance completed under German legislation in so far as they do not overlap with periods of insurance completed under that legislation.' ; (d) in Section D, the following point shall be added : '5 . (a) Frontier workers who exercise the activities of employed persons in the terri ­ tory of a Member State other than France and who reside in the French departments of Haut-Rhin, Bas-Rhin and Moselle, shall be entitled in the territory of those departments to the benefits in kind provided for by the local Alsace-Lorraine scheme set up by Laws No 46-1428 of 12 June 1946 and No 67-814 of 25 September 1967, pursuant to Article 19 of the Regula ­ tion . (b) These provisions shall apply by analogy to those entitled under Article 25 (2) and (3) and Articles 28 and 29 of the Regulation.' ; (e) in Section F, point 1 , the expression 'Section 4 of the Social Welfare Act 1952' shall be replaced by 'Sections 5 and 37 of the Social Welfare (Consolidation) Act, 1981 ' ; (f) in Section H, the following point shall be added : '3 . The second subparagraph of Article 22 (2) of the Regulation does not affect the provisions of Luxembourg legislation pursuant to which authorization by the Sickness Fund for treatment abroad cannot be refused where the required treat ­ ment cannot be provided in the Grand Duchy.' ; (g) in Section I :  point 1 (b) and (c) shall be replaced by the following : '(b) Recipients of old-age pensions pursuant to Netherlands legislation who reside in another Member State shall be obliged, if they are subject to sick ­ ness insurance for the aged or to the voluntary insurance referred to in the Law regulating the Sickness Insurance Fund, to pay a contribution on their own behalf, and where appropriate, for the members of their famlies. The amount of this contribution, pending more specific rules concerning this insurance, shall be fixed by the Minister for Public Health and the Environ ­ ment : 29 . 9 . 81 Official Journal of the European Communities No L 275/5 (c) A person not entitled to an old-age pension pursuant to Netherlands legis ­ lation and, if married, whose spouse is not a recipient of an old-age pension for married persons pursuant to that same legislation, shall be obliged, if he resides in another Member State and is subject to the voluntary insurance referred to in the Law regulating the Sickness Insurance Fund, to pay a contribution on his own behalf and, if appropriate, for each of the members of his family over 1 6 years of age . The amount of this contribution, pending more specific rules concerning this insurance, shall be fixed by the Minister for Public Health and the Environment.',  point 6 shall become point 7 and the following point shall be inserted : '6. Application of Netherlands legislation on family allowances (a) A worker to whom Netherlands legislation on family benefits becomes applicable during a quarter and who was, on the first day of that quarter, subject to the corresponding legislation of another Member State, shall be considered as being insured as from that first day under Netherlands law ; (b) The amount of the family benefits which may be claimed by a worker who is considered, pursuant to (a), as being insured under Netherlands legislation on family benefits shall be fixed in accordance with the detailed arrangements laid down in the implementing Regulation referred to in Article 97 of the Regulation.' ; (h) In Section J :  point 5 shall be replaced by the following : '5 . Any worker who is subject to United Kingdom legislation in accordance with Title II of the Regulation shall be treated for the purpose of entitle ­ ment to attendance allowance as if he had been normally resident within the United Kingdom and had been there during any period of insurance or employment which he may have completed within the territory or under the legislation of another Member State .',  point 8 shall be deleted and the following points renumbered accordingly,  in the new point 1 1 , the expression 'domiciled' -shall be replaced by 'ordinarily resident'. Article 2 Regulation (EEC) No 574/72 is hereby amended as follows : 1 . (a) In Article 17 (2), in both places where it occurs, the expression 'three' shall be replaced by 'six' ; (b) In Article 17 (7), the first sentence shall be replaced by the following : The institution of the place of residence shall notify the competent institution in advance of any decision relating to the granting of benefits in kind where the likely or actual cost exceeds a lump sum which is fixed and periodically reviewed by the Administrative Commission.' 2. In Article 40, the expression 'Article 40 (3) of the Regulation' shall be replaced by 'Article 40 (4) of the Regulation'. 3 . In Article 44 ( 1 ), the expression 'Article 40 (3) of the Regulation' shall be replaced by 'Article 40 (4) of the Regulation'. 4. (a) In Article 60 (2), in both places where it occurs, the expression 'three' shall be replaced by 'six' ; (b) In Article 60 (6) the first sentence shall be replaced by the following : 'The institution of the place of residence shall notify the competent institution in advance of any decision relating to the granting of benefits in kind where the likely or actual cost exceeds a lump sum which is fixed and periodically reviewed by the Administrative Commission .' No L 275/6 Official Journal of the European Communities 29. 9 . 81 5. Annex 2 shall be amended as follows : (a) in Section B, Part I :  in the right-hand column of paragraph 2 (b), the expression The competent rehabilitation centre' shall be replaced by The social commission of the commune in which the beneficiary resides. In the communes of KÃ ¸benhavn, Odense, Ã lborg and Ã rhus : "Magistraten" (the communal administration)',  paragraph 5 shall be replaced by the following : '5 . Death grants : The social commission of the commune in which the beneficiary resides. In the communes of KÃ ¸benhavn, Odense, Ã lborg and Ã rhus : "Magistraten" (the communal administration)' ; (b) in Section B, Part II :  in the right-hand column of paragraph 1 , the expression 'Landslaegen (Regional Public Health Office in Greenland), GodthÃ ¥b' shall be replaced by 'Bestyrelsen for sundhedsvaesenet i Granland (Health Service Commission in Greenland), GodthÃ ¥b',  in the right-hand column of paragraph 4, the expression The competent "Kaemner" (administrator of communal funds)' shall be replaced by 'Arbejds- og socialdirektoratet (Regional Employment and Social Affairs Office), GodthÃ ¥b' ; (c) in Section C, in the left-hand column of paragraph 1 (c), the expression 'or for civilian service' shall be inserted after 'armed forces' ; (d) in Section E, paragraph 4 (I) :  the text of (a) (vi), second indent, right-hand column and of (b) (iv), second indent, right-hand column shall be replaced by the following : 'Groupement des ASSEDIC de la region parisienne (GARP) 90, rue Baudin, 92537, Levallois-Perret',  the text (d) (iv) shall be replaced by the following : '(iv) Unemployment :  for registration as a person seeking work : local employment agency in the place of residence or in the habitual port of embarkation or the "Bureau central de la main d'oeuvre maritime" (Central office for seagoing labour)  for the issue of forms E 301 , E 302, E 303 : Groupement des ASSEDIC de la region parisienne (GARP) 90, rue Baudin, 92537, Levallois-Perret' ; (e) in Section F, in the right-hand column of paragraph 1 , the expression The Midland Health Board, Courthouse, Tullamore, Offaly' shall be replaced by The Midland Health Board, Arden Road, Tullamore, Co. Offaly', the expression The Mid- Western Health Board, 1 Pery Street, Limerick' shall be replaced by 'The Mid- Western Health Board, 31 /33 Catherine Street, Limerick' and the expression The Southern Health Board, County Hall, Cork' shall be replaced by The Southern Health Board, Cork Farm Centre, Dennehy's Cross, Cork' ; (f) Section G shall be replaced by the following : 'G. ITALY 1 . Sickness (including tuberculosis), maternity : (a) benefits in kind : (i) in general : local office of the health administration with which the person concerned is registered 29. 9. 81 Official Journal of the European Communities No L 275/7 Ministero della sanita (Ministry of Health), Roma (ii) for certain categories of civil servants : (iii) for mariners and civil aircrew : Ministero della sanita (Ministry of Health), the relevant area health office for the merchant navy or civil aviation (b) cash benefits : (i) in general : Istituto nazionale della previdenza sociale (National Social Welfare Institu ­ tion), provincial offices (ii) for mariners and civil aircrew : the maritime fund with which the person concerned is registered (c) certificates for periods of insur ­ ance : (i) in general : Istituto nazionale della previdenza sociale (National Social Welfare Institu ­ tion), provincial offices (ii) for mariners and civil aircrew : the maritime fund with which the person concerned is registered 2. Accidents at work and occupa ­ tional diseases : (a) benefits in kind : (i) in general : local office of the health administration with which the person concerned is registered (ii) for mariners and civil aircrew : Ministero della sanita (Ministry of Health), the relevant area health office for the merchant navy or civil aviation (b) prostheses and major appliances, medico-legal benefits and related examinations and certificates : (i) in general : Istituto nazionale per 1 assicurazione contro gli infortuni sul Iavoro (National Institution for Insurance against Acci ­ dents at Work), provincial offices (ii) for mariners and civil aircrew : the maritime fund with which the person concerned is registered (c) cash benefits : (i) in general : Istituto nazionale per 1 assicurazione contro gli infortuni sul lavoro (National Institution for Insurance against Acci ­ dents at Work), provincial offices (ii) for mariners and civil aircrew : the maritime fund with which the person concerned is registered No L 275/8 Official Journal of the European Communities 29. 9. 81 (iii) also for agricultural and fores ­ try workers, if required : Ente nazionale di previdenza e assis ­ tenza per gli xmpiegati agricoli (National Welfare and Assistance Office for Agricultural Workers) old-age, survivors3 . Invalidity, (pensions) : (a) in general : (b) for workers in business : the entertainment staff in industrial Istituto nazionale della previdenza sociale (National Social Welfare Institu ­ tion), provincial offices Ente nazionale di previdenza e assis ­ tenza per i lavoratori dello spettacolo (National Welfare and Assistance Office for Workers in the Entertainment Busi ­ ness), Roma Istituto nazionale di previdenza per i dirigenti di aziende industriali (National Welfare Institution for Supervisory Staff in Industry), Roma Istituto nazionale di previdenza per i giornalisti italiani "G. Amendola" (The G. Amendola National Welfare Institu ­ tion for Italian Journalists), Roma (c) for supervisory undertakings : (d) for journalists : 4. Death grants : Istituto nazionale della previdenza sociale (National Social Welfare Institu ­ tion), provincial offices Istituto nazionale per l'assicurazione contro gli infortuni sul lavoro (National Institution for Insurance against Acci ­ dents at Work), provincial offices The maritime fund with which the person concerned is registered 5 . Unemployment : (a) in general : (b) for journalists Istituto nazionale della previdenza sociale (National Social Welfare Institu ­ tion), provincial offices Istituto nazionale di previdenza per i giornalisti italiani "G. Amendola" (The G. Amendola National Welfare Institu ­ tion for Italian Journalists), Roma 6. Family allowances : (a) in general : (b) for journalists : Istituto nazionale della previdenza sociale (National Social Welfare Institu ­ tion), provincial offices Istituto nazionale di previdenza per i giornalisti italiani G. Amendola" (The G. Amendola National Welfare Institu ­ tion for Italian Journalists), Roma' ; (g) in Section H, in the right-hand column of paragraph 4, the expression 'Office national du travail (National Labour Office), Luxembourg' shall be replaced by 'Administration de femploi (Employment Administration), Luxembourg'. 6. Annex 3 shall be amended as follows : (a) in Section B, part B :  in the right-hand column of paragraph I ( 1 ), the expression The competent communal administration ("Kaemner"  administrator of communal funds)' shall be replaced by 'Bestyrelsen for sundhedsvaesenet i Granland (Health Service Commission in Greenland), Godthab', 29. 9. 81 Official Journal of the European Communities No L 275/9  in the right-hand column of paragraph II ( 1 ), the expression The competent communal administration ("Kaemner"  administrator of communal funds)' shall be replaced by 'Bestyrelsen for sundhedsvaesenet i GrÃ ¸nland (Health Service Commission in Greenland), GodthÃ ¥b' ; (b) in Section F, in the right-hand column of paragraph 1 , the expression The Midland Health Board, Courthouse, Tullamore, Offaly' shall be replaced by The Midland Health Board, Arden Road, Tullamore, Co. Offaly', the expression The Mid- Western Health Board, 1 Pery Street, Limerick' shall be replaced by The Mid- Western Health Board, 31 /33 Catherine Street, Limerick' and the expression The Southern Health Board, County Hall, Cork' shall be replaced by The Southern Health Board, Cork Farm Centre, Dennehy's Cross, Cork' ; (c) Section G shall be replaced by the following : 'G. ITALY 1 . Sickness (including tuberculosis), maternity : (a) benefits in kind : (i) in general : local office of the health administration responsible for the area (ii) for mariners and civil aircrew : Ministero della sanitÃ (Ministry of Health), the relevant area health office for the merchant navy or civil aviation (b) cash benefits : (l) in general : Istituto nazionale della previdenza sociale (National Social Welfare Institu ­ tion), provincial offices (ii) for mariners and civil aircrew : the maritime fund responsible for the area 2. Accidents at work, occupational diseases : (a) benefits in kind : (i) in general : local office of the health administration responsible for the area (ii) for mariners and civil aircrew : Ministero della sanitÃ (Ministry of Health), the relevant area health office for the merchant navy or civil aviation (b) prostheses and major appliances, medico-legal benefits, related examinations and certificates and cash benefits : Istituto nazionale per 1 assicurazione contro gli infortuni sul lavoro (National Institution for Insurance against Acci ­ dents at Work), provincial offices old-age, survivors3 . Invalidity, (pensions) : (a) in general : (b) for workers in the entertainment business : Istituto nazionale della previdenza sociale (National Social Welfare Institu ­ tion), provincial offices Ente nazionale di previdenza e assi ­ stenza per i lavoratori dello spettacolo (National Welfare and Assistance Office for Workers in the Entertainment Busi ­ ness), Roma No L 275/ 10 Official Journal of the European Communities 29. 9 . 81 (c) for supervisory staff in industrial undertakings : Istituto nazionale di previdenza per i dirigenti di aziende industriali (National Welfare Institution for Supervisory Staff in Industry), Roma Istituto nazionale di previdenza per i giornalisti italiani "G. Amendola" (The G. Amendola National Welfare Institu ­ tion for Italian Journalists), Roma (d) for journalists : 4. Death grants : Istituto nazionale della previdenza sociale (National Social Welfare Institu ­ tion), provincial offices Istituto nazionale per l'assicurazione contro gli infortuni sul lavoro (National Institution for Insurance against Acci ­ dents at Work), provincial offices the maritime fund responsible for the area 5. Unemployment : (a) in general : (b) for journalists : Istituto nazionale della previdenza sociale (National Social Welfare Institu ­ tion), provincial offices Istituto nazionale di previdenza per i giornalisti italiani "G. Amendola" (The G. Amendola National Welfare Institu ­ tion for Italian Journalists), Roma 6. Family allowances : (a) in general : Istituto nazionale della previdenza sociale (National Social Welfare Institu ­ tion), provincial offices (b) for journalists : Istituto nazionale di previdenza per i giornalisti italiani G. Amendola" (The G. Amendola National Welfare Institu ­ tion for Italian Journalists), Roma' ; (d) in section H, in the right-hand column of paragraph 4, the expression, 'Office national du travail (National Labour Office), Luxembourg' shall be replaced by 'Administration de l'emploi (Employment Administration), Luxembourg' ; (e) in point J, paragraph 2, in the entry opposite the words 'Great Britain', the expres ­ sion 'Overseas Group' shall be replaced by 'Overseas Branch '. 7 . Annex 9 shall be amended as follows : (a) Section B shall be replaced by the following : 'B. DENMARK The average annual costs of benefits in kind shall be calculated by taking into account the schemes set up by the Law on the public health service, the Law on hospital services and, in respect of the cost of rehabilitation, the Law on social assis ­ tance.' ; (b) Section G shall be replaced by the following : 29. 9. 81 No L 275/ 11Official Journal of the European Communities 'G. ITALY The average annual cost of benefits in kind shall be calculated by taking into account the benefits granted by the health service in Italy.' 8 . Annex 10 shall be amended as follows : (a) in Section A :  in the left-hand column of paragraph 1 , the text shall be replaced by the following : 4 1 . For the purposes of applying Article 14 of the Regulation and Article 1 1 ( 1 ) (a) and (2), and Articles 1 2a, 13 and 1 4 of the implementing Regulation  paragraphs 3, 4 and 5 shall become paragraphs 4, 5 and 6 respectively and the following point shall be inserted : '3 . For the purposes of applying Article 17 of the Regulation and Article 11 ( 1 ) (b) of the implemen ­ ting Regulation : MinistÃ ¨re de la PrÃ ©voyance sociale  Secretariat General  Service des Rela ­ tions internationales, Bruxelles Ministerie van Sociale Voorzorg  Secretariaat-Generaal  Dienst Interna ­ tionale Betrekkingen, Brussel (Ministry for Social Welfare  General Secretariat  International Relations Department)' ; (b) in Section B :  in Part I, in the left-hand column, the expression 'Article 12a shall be inserted after the expression 'Article 11 ( 1 )',  in Part II, in the right-hand column of paragraph 2, the expression The compe ­ tent "Kaemner" (administrator of communal funds)' shall be replaced by "The competent communal administration' ; (c) in Section C :  in the left-hand column of paragraph 2, the expression 'For the purposes of applying Article 14 ( 1 ) (a) (i) of the Regulation in conjunction with Article 11 ( 1 ) of the implementing Regulation :' shall be replaced by : 'For the purposes of applying Article 14 ( 1 ) (a) (i) and Article 17 of the Regulation in conjunction with Article 11 ( 1 ) of the implementing Regulation and for the purposes of applying Article 14 ( 1 ) (c) of the Regulation in conjunction with Article 12a of the implementing Regulation :' ;  paragraph 4 shall be replaced by the following : '4. For the purposes of applying Article 17 of the Regulation : Bundesverband der Ortskrankenkassen (National Federation of Local Sickness Funds), Bonn-Bad Godesberg' ; (d) in Section F :  in the left-hand column of paragraph 1 , the expression 'Article 12a shall be inserted after the expression 'Article 11 ( 1 )' »  in the right-hand column of paragraph 4 (b), the expression The Midland Health Board, Courthouse, Tullamore, Offaly' shall be replaced by The Midland Health Board, Arden Road, Tullamore, Co. Offaly', the expression 'The Mid ­ Western Health Board, 1 Pery Street, Limerick' shall be replaced by The Mid ­ Western Health Board, 31 /33 Catherine Street, Limerick' and the expression The Southern Health Board, County Hall , Cork' shall be replaced by The Southern Health Board, Cork Farm Centre, Dennehy's Cross, Cork' ; (e) Section G shall be replaced by the following : No L 275/ 12 Official Journal of the European Communities 29. 9 . 81 Ministero del lavoro e della previdenza sociale (Ministry of Labour and Social Welfare), Roma 'G. ITAL 1 . For the purposes of applying Article 6 ( 1 ) of the implementing Regulation : 2. For the purposes of applying Article 11 ( 1 ), Article 13 (2) and (3) and Article 14 ( 1 ), (2) and (3) of the imple ­ menting Regulation : Istituto nazionale della previdenza sociale (National Social Welfare Institu ­ tion) provincial offices 3 . For the purposes of applying Article 38 ( 1 ) of the implementing Regula ­ tion : Istituto nazionale della previdenza sociale (National Social Welfare Institu ­ tion), provincial offices 4. For the purposes of applying Article 75 (2) of the implementing Regula ­ tion : Istituto nazionale per 1 assicurazione contro gli infortuni sul lavoro (National Institution for Insurance against Acci ­ dents at Work), provincial offices 5. For the purposes of applying Articles 80 (2), 81 , 82 (2), 85 (2), 88 and 91 (2) of the implementing Regulation : Istituto nazionale della previdenza sociale (National Social Welfare Institu ­ tion), provincial offices 6. For the purposes of applying Article 102 (2) of the implementing Regula ­ tion : (a) Refunds under Article 36 of the Regulation : (b) Refunds under Article 63 of the Regulation : Ministero della sanita (Ministry of Health), Roma (i) benefits in kind : (ii) prostheses and major appli ­ ances : Ministero della sanita (Ministry of Health), Roma Istituto nazionale per l'assicurazione contro gli infortuni sul lavoro (National Institution for Insurance against Acci ­ dents at Work), Roma Istituto nazionale della previdenza sociale (National Social Welfare Institu ­ tion), Roma (c) Refunds under Articles 70 and 75 of the Regulation : 7. For the purposes of applying Article 113 (2) of the implementing Regula ­ tion : (a) Sickness (including tuberculosis) : (b) Accidents at work and occupa ­ tional diseases : Ministero della sanita (Ministry of Health), Roma (i) benefits in kind : Ministero della sanita (Ministry of Health), Roma 29. 9 . 81 Official Journal of the European Communities No L 275/ 13 (ii) prostheses and major appli ­ ances : Istituto nazionale per 1 assicurazione contro gli infortuni sul lavoro (National Institution for Insurance against Acci ­ dents at Work), Roma' ; (f) in Section H :  paragraphs 4 to 8 shall become paragraphs 5 to 9 respectively and the following paragraph shall be inserted : '4. For the purposes of applying Article 12a of the implementing Regulation : Centre informatique d affiliation et de perception des cotisations commun aux institutions de sÃ ©curitÃ © sociale (Joint Data-Processing, Membership and Contributions Centre of the Social Security Institutions), Luxembourg',  in the right-hand column of new paragraph 5 and paragraph 8 (c), the expres ­ sion 'Office national du travail (National Labour Office), Luxembourg' shall be replaced by 'Administration de l'emploi (Employment Administration), Luxem ­ bourg' ; (g) in Section I, in the left-hand column of paragraph 1 , the expression ' 12a' shall be inserted after the expression 'Article 11 ( 1 )'; (h) in Section J :  in the introductory sentence, the expression 'Article 12a shall be inserted after the expression 'Article 11 ( 1 )',  in the entry opposite 'Great Britain' the expression 'Overseas Group' shall be replaced by 'Overseas Branch'. Article 3 1 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 2.  Article 1 (5) (a) shall apply with effect from 1 July 1976.  Article 1 (6) (c), first indent, shall apply with effect from 1 January 1979 .  Article 1 (6) (c), second indent, shall apply with effect from 1 July 1978 .  Article 1 (6) (d) and (g), second indent, shall apply with effect from 1 January 1980.  Article 1 (6) (h), first and second indents, shall apply with effect from 14 January 1980 .  Article 1 (6) (h), third indent, shall apply with effect from 2 July 1973 .  Article 2 (2) and (3) shall apply with effect from 1 July 1976.  Article 2 (5) (a), (b) and (c) shall apply with effect from 21 July 1979 .  Article 2 (5) (g) shall apply with effect from 1 March 1976.  Article 2 (6) (d). shall apply with effect from 1 March 1976 .  Article 2 (8) (c), first indent, shall apply with effect from 1 October 1979 .  Article 2 (8) (c), second indent, shall apply with effect from 1 January 1981 .  Article 2 (8) (d), (f), first indent, (g) and (h), first indent, shall apply with effect from 21 July 1979 .  Article 2 (8) (f), second indent, shall apply with effect from 1 March 1976.  Article 2 (6) (a) and (e) and (8) (h), second indent, shall apply with effect from 1 November 1 976. No L 275/ 14 Official Journal of the European Communities 29 . 9 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 September 1981 . For the Council The President G. HOWE \